People v Lynch (2015 NY Slip Op 04740)





People v Lynch


2015 NY Slip Op 04740


Decided on June 4, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 4, 2015

Tom, J.P., Sweeny, Moskowitz, DeGrasse, Richter, JJ.


6021/09 15303 6033/11 15302

[*1] The People of the State of New York, Respondent, —
vKenneth J. Lynch, also known as John Lynch, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Carl S. Kaplan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Philip Morrow of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County (Marcy L. Kahn, J.), rendered on or about June 5, 2012,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentences not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: JUNE 4, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.